Citation Nr: 0844840	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an effective date earlier than November 
15, 2000, for a grant of service connection for prostatitis.

2.  Entitlement to an effective date earlier than February 
24, 2004, for assignment of an increased rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1954 to July 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Oakland, California, 
regional office (RO).  

The Board has noted that the only issue certified for 
appellate review was entitlement to an earlier effective date 
for a grant of service connection for prostatitis.  However, 
review of the record reveals that the issue of entitlement to 
an earlier effective date for a higher rating for prostatitis 
is also properly before the Board.  

The Board also notes that in an informal hearing presentation 
dated in December 2008, the veteran's representative raised 
an allegation of clear and unmistakable error in a rating 
decision of May 2005 which denied service connection for 
prostatitis.  That claim of CUE must be referred to the RO 
for initial consideration.  


FINDINGS OF FACT

1.  A decision of April 1957 denied service connection for 
prostatitis, and the veteran did not initiate an appeal.

2.  The veteran requested that his claim for service 
connection for a prostate condition be reopened in November 
2000.

3.  In a rating decision of June 2002, the RO granted service 
connection for prostatitis, and assigned a 10 percent initial 
rating effective from November 15, 2000.  The veteran was 
notified of the decision, but he did not initiate an appeal 
with respect to either the rating or the effective date.

4.  In February 2004, the veteran requested an increased 
rating for the service connected prostatitis.  

5.  In a decision of August 2004, the RO increased the rating 
to 20 percent disabling, effective from February 24, 2004.  

6.  In May 2005, the veteran submitted a notice of 
disagreement in which he asserted that he was appealing the 
August 2004 decision, and that he had chronic prostatitis 
since 1955.  He also expressed disagreement with the rating 
which had been assigned.

7.  In a rating decision of December 2005, the RO granted a 
60 percent disability rating, effective from May 11, 2005.  

8.  In February 2006, the veteran submitted an appeal 
limiting the issue to entitlement to an earlier effective 
date.  


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for service 
connection for prostatitis fails as a matter of law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008); 
Rudd Nicholson, 20 Vet. App. 296 (2006).

2.  The requirements for an effective date earlier than 
February 24, 2004, for the assignment of increased 
compensation for prostatitis are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the full history of the veteran's 
service-connected disability.  The procedural facts relevant 
to this case are not in dispute.  A decision of April 1957 
denied service connection for prostatitis, and the veteran 
did not initiate an appeal.  The veteran requested that his 
claim for service connection for a prostate condition be 
reopened in November 2000.  In a rating decision of June 
2002, the RO granted service connection for prostatitis, and 
assigned a 10 percent initial rating effective from November 
15, 2000.  The veteran was notified of the decision, but he 
did not initiate an appeal with respect to either the rating 
or the effective date.

In February 2004, the veteran requested an increased rating 
for the service connected prostatitis.  In a decision of 
August 2004, the RO increased the rating to 20 percent 
disabling, effective from February 24, 2004.  In May 2005, 
the veteran submitted a notice of disagreement in which he 
asserted that he was appealing the August 2004 decision, and 
he stated that he had chronic prostatitis since 1955.  He 
also expressed disagreement with the rating which had been 
assigned.

In a rating decision of December 2005, the RO granted a 60 
percent disability rating, effective from May 11, 2005.  In 
February 2006, the veteran submitted an appeal limiting the 
issue to entitlement to an earlier effective date.  

With respect to the claim for an earlier effective dated for 
the grant of service connection, the Board notes that this 
effective date of the award of service connection was 
determined by the June 2002 decision which assigned an 
effective dated of November 15, 2000 which was the date of 
the request to reopen the claim for service connection.  The 
veteran did not submit any notice of disagreement within a 
year of notification of that decision.  The June 2002 
decision, therefore, became final subject to revision only by 
establishing clear and unmistakable error in the rating 
decision.  See Rudd Nicholson, 20 Vet. App. 296 (2006).  The 
Board notes that the Veterans Court has held that failure to 
timely appeal an original rating providing an effective date 
of an award renders the decision final as VA statutes and 
regulations do not provide for a "freestanding claim" for an 
earlier effective date to be raised at any time in the 
future. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To 
the extent that the veteran seeks to vitiate the finality of 
the prior rating decision issued in June 2002 merely by 
filing an earlier effective date claim, the Board finds that 
the controlling precedent in Rudd requires a dismissal of the 
claim for an earlier effective date as a matter of law. Id. 
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law).   This dismissal of the claim has no effect on the 
claim of clear and unmistakable error in a 1957 decision 
which the Board referred to the RO for initial adjudication.

With respect to a claim for an earlier effective date for 
increased compensation, the Board notes that generally, "the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The implementing regulation specifies that an effective date 
of an award based upon a claim for increased disability 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An 
earlier effective date of award may only be assigned if the 
claim for an increase is received within one year of the date 
that the increase was factually ascertainable.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).  VA regulations provide that once 
a formal claim for compensation has been allowed, the date of 
outpatient or hospital examination at a VA or uniformed 
services hospital will be accepted at the date of receipt of 
a claim.  38 C.F.R. § 3.157.  

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  The United 
States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

There is no written document of record prior to February 24, 
2004, that can serve as the basis for the filing of a claim 
of an increased rating for prostatitis.  There are also no 
outpatient or hospital examination at a VA, uniformed 
services hospital or private hospital that administers the 
DOD TRICARE program dated within the one year period prior to 
February 24, 2004, that demonstrate an increase in severity 
which resulted in entitlement to a higher rating.  38 C.F.R. 
§ 3.157.  The Board has reviewed the treatment records from 
during that one year period preceding the claim, but they 
show only ongoing treatment for long term problems which had 
been present for many years.  The evidence from more than one 
year before the claim cannot form a basis for an earlier 
effective date.  See 38 C.F.R. § 3.400(o).  To allow 
otherwise would vitiate the rule of finality.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1357 (Fed. Cir. 2005).

The Board finds that an earlier effective date is not 
warranted because it is not factually ascertainable that 
there was an increase in the disability which occurred prior 
to February 24, 2004, but within the one year period prior to 
receipt of the claim.  The Board has noted that a letter 
dated in August 2007 from William P. Duffy, M.D., is to the 
effect that the veteran has had ongoing prostate problems 
since service.  In addition, the report of a genitourinary 
examination conducted by the VA in May 2004 reflects that the 
disorder had gotten progressively worse through the years.  
The Board notes, however, that 38 C.F.R. § 3.400(o) was 
intended to be applied to situations in which the date of 
increased disablement can be factually ascertained with a 
degree of certainty, and was not intended to cover situations 
where a disability gradually and imperceptibly worsened over 
a period of time.  See VAOPGCPREC 12-98.  The Board notes 
that no other record during the relevant period demonstrates 
any increase in the severity of the veteran's disability.  
Accordingly, the Board concludes that the requirements for an 
earlier effective date for assignment of an increased rating 
for prostatitis are not met.  

The Board finds that the VA has adequately provided 
assistance to the veteran in the development of the claim.  
The Board has noted that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) the United States Court of Appeals for 
Veterans Claims held that "once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Thus, the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  His treatment records have been 
obtained.  The veteran has declined a personal hearing.  The 
Board is unaware of any additional relevant evidence that is 
available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  The claims file contains all the medical evidence and 
procedural documentation necessary to assess the claim for an 
earlier effective date.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the appeal on the 
merits.  



ORDER

1.  The claim for an effective date earlier than November 15, 
2000, for a grant of service connection for prostatitis is 
dismissed.

2.  An effective date earlier than February 24, 2004, for 
assignment of an increased rating for prostatitis is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


